Citation Nr: 1438433	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the claim.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for multiple sclerosis.  While he acknowledges that he was not diagnosed with this disease until well after his discharge from service and the seven year presumptive period for multiple sclerosis, the Veteran asserts that he had symptomatology of multiple sclerosis in service, to include headaches, muscle aches, fatigue and blackouts, which continued until he was officially diagnosed.  See e.g., March 2011 VA Form 9; May 2012 transcript.  

Service treatment records document that the Veteran was seen with complaint of pain in his left foot in December 1988.  He denied any specific trauma and noted he had increased pain with marching the day prior.  The assessment was plantar fasciitis.  The Veteran was again assessed with plantar fasciitis in April 1991, after he complained his feet were tender to the touch and hurt on the ball and arch for two weeks.  

Service treatment records also document other complaints.  The Veteran reported problems with his eyes in April 1989.  He was seen with complaint of intermittent periods where his right arm became numb and felt like it could not move in May 1989; the symptoms had been present for two weeks.  In October 1989, the Veteran was seen with complaint of headache and hot flashes.  An August 1990 record indicates he was seen with complaint of sharp pain in the T6-10 area of the spine, which started four days prior and was progressively worsening; the Veteran also had increased pain with left leg movements, sitting, walking and bending, and he denied a previous history of back problems.  In April 1991, he was seen with complaint of swelling in both ankles and knees as well as headache and dizziness.  

The Veteran underwent a VA examination in May 2010.  The examiner determined that multiple sclerosis was not diagnosed until May 2009, that the symptoms did not begin until well after the Veteran was out of service, and that multiple sclerosis did not onset during service.  This opinion did not consider the Veteran's assertions.  It also did not consider any of the in-service complaints listed above, most importantly the Veteran's May 1989 complaint of intermittent periods where his right arm became numb and felt like it could not move.  On remand, an opinion from a neurologist that addresses the Veteran's assertions and the in-service notations must be obtained.  Recent VA treatment records should also be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA Southern Nevada Healthcare System, dated since July 2013.  

2.  Obtain a medical opinion from a neurologist as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's multiple sclerosis had its onset during active service (September 1988 to September 1991) or is related to any in-service disease, event, or injury, to include the following:

* complaint of pain in the left foot in December 1988
* report of eye problems in April 1989
* complaint of intermittent periods where the right arm became numb and felt like it could not move in May 1989
*  complaint of headache and hot flashes in October 1989
* complaint in August 1990 of sharp pain in the T6-10 area of the spine, which started four days prior and was progressively worsening; and increased pain with left leg movements, sitting, walking and bending
* complaint of swelling in both ankles and knees as well as headache and dizziness in April 1991
* complaint of feet being tender to the touch and hurting on the ball and arch for two weeks in April 1991

In providing this opinion, the examiner should address the Veteran's assertions that he had symptoms during active duty service that continued after discharge until he was diagnosed with multiple sclerosis.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



